Case 2:20-cv-00330-TFM-N Document 1 Filed 06/25/20 Page 1 of 14                      PageID #: 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION


TIARRA STEVENSON,

       PLAINTIFF,
                                                          Civil Case No. 20-330
v.
                                                     I

EQUIFAX INFORMATION SERVICES,                             JURY TRIAL DEMANDED
LLC AND TRANS UNION, LLC,

       DEFENDANTS.

                                         COMPLAINT

       Plaintiff Tiarra Stevenson (“Plaintiff”), by and through the undersigned counsel, and with

knowledge as to Plaintiff’s own acts, upon information, belief, and investigation of counsel as to

the acts of others, believing such allegations have evidentiary support after a reasonable

opportunity for further investigation or discovery alleges against Defendants Equifax Information

Services, LLC and Trans Union, LLC as follows:

                               PRELIMINARY STATEMENT

       1.      This is an action for an actual, statutory and punitive damages, costs and attorneys’

fees pursuant to 15 U.S.C. §§ 1681, et seq. (“Fair Credit Reporting Act” or “FCRA”).

       2.      Indeed,

               Credit is the lifeblood of the modern American economy, and for the American
               consumer access to credit has become inextricably tied to consumer credit scores
               as reported by credit reporting agencies. In 1970, the Fair Credit Reporting Act, 15
               U.S.C. § 1681, et seq. (“FCRA”) was enacted “to ensure fair and accurate credit
               reporting, promote efficiency in the banking system, and protect consumer
               privacy.” Safeco Ins. Co. v. Burr, 551 U.S. 47, 52 (2007). Towards that end, the
               FCRA requires a company that reports consumer credit information, referred to as
               a consumer reporting agency (“CRA”), to “adopt reasonable procedures for


                                                 1
Case 2:20-cv-00330-TFM-N Document 1 Filed 06/25/20 Page 2 of 14                         PageID #: 2




               meeting the needs of commerce” which are “fair and equitable to the consumer.”
               15 U.S.C. § 1681(b).

Burke v. Experian Info. Sols., Inc., No. 1:10-CV-1064 AJT/TRJ, 2011 WL 1085874, at *1 (E.D.
Va. Mar. 18, 2011).

       3.      Accordingly, and

               In recognition of the critical role that CRAs play in the credit markets and the
               serious consequences borne by consumers because of inaccurate information
               disseminated in consumer credit reports prepared by CRAs, Congress placed on a
               CRA what can only be described as very high legal duties of care, set forth, as they
               apply to this case, in 15 U.S.C. §§ 1681e(b), 1681i(a)(1)(A), and 1681i(a)(3)(A).

Burke v. Experian Info. Sols., Inc., No. 1:10-CV-1064 AJT/TRJ, 2011 WL 1085874, at *4 (E.D.
Va. Mar. 18, 2011).

       4.      Congress made the following findings when it enacted the FCRA:

       (1) The banking system is dependent upon fair and accurate credit reporting. Inaccurate
       credit reports directly impair the efficiency of the banking system, and unfair credit
       reporting methods undermine the public confidence which is essential to the continued
       functioning of the banking system.

       (2) An elaborate mechanism has been developed for investigating and evaluating the credit
       worthiness, credit standing, credit capacity, character, and general reputation of consumers.

       (3) Consumer reporting agencies have assumed a vital role in assembling and evaluating
       consumer credit and other information on consumers.

       (4) There is a need to insure that consumer reporting agencies exercise their grave
       responsibilities with fairness, impartiality, and a respect for the consumer’s right to privacy.

15 U.S.C. § 1681(a)(1-4). Thus, one of the fundamental purposes of the FCRA is “to require that

consumer reporting agencies adopt reasonable procedures for meeting the needs of commerce for

consumer credit, personnel, insurance, and other information in a manner which is fair and

equitable to the consumer, with regard to the confidentiality, accuracy, relevancy, and proper

utilization of such information in accordance with the requirements of this subchapter.” 15 U.S.C.

§ 1681(b). Accordingly, “[t]he FCRA evinces Congress’ intent that consumer reporting agencies,
                                                  2
Case 2:20-cv-00330-TFM-N Document 1 Filed 06/25/20 Page 3 of 14                       PageID #: 3




having the opportunity to reap profits through the collection and dissemination of credit

information, bear ‘grave responsibilities.’” Cushman v. Trans Union, 115 F.3d 220, 225 (3d Cir.

1997).

         5.     “Mixed files” create a false description of a consumer’s credit history.

         6.     A “mixed file” occurs when information that relates to Consumer B appears in

Consumer A’s credit file.

         7.     The disclosure of consumers’ credit files to third parties is recorded by the

defendant as a request for the consumer’s credit history.

         8.     Inquiries are items of information contained in a consumer’s “file,” as that term is

defined by 15 U.S.C. § 1681(a)(g).

         9.     Equifax records and retains inquiries in consumers’ files.

         10.    Trans Union records and retains inquiries in consumers’ files.

         11.    The Federal Trade Commission (“FTC”) defines a mixed file as a file that “refers

to a Consumer Report in which some or all of the information pertains to Persons other than the

Person who is the subject of that Consumer Report.” F.T.C. v. TRW, Inc. 784 F. Supp. 361, 362

(N.D. Tex. 1991).1

         12.    Mixed files are not a new phenomenon. All of the defendants have been on notice

of the existence of mixed files for almost forty (40) years. See Thompson v. San Antonio Retail

Merchants Ass’n, 682 F.2d 509, 511 (5th Cir. 1982).

         13.    In the 1990’s the FTC and the Attorneys General of a number of states filed an

enforcement action against the nationwide consumer reporting agencies, including: Equifax




1
    Experian Information Solutions, Inc. is formerly known as TRW, Inc.

                                                 3
Case 2:20-cv-00330-TFM-N Document 1 Filed 06/25/20 Page 4 of 14                          PageID #: 4




Information Services, LLC (“Equifax”); Trans Union, LLC (“Trans Union”); and TRW because

of their failure to comply with the FCRA’s maximum possible accuracy standard for the

preparation of consumer reports, including the incidence of mixed consumers’ files.

        14.     In 1992, Equifax signed an Agreement of Assurances with the Attorneys General

of 18 states. Equifax agreed it would maintain reasonable procedures to prevent mixed files by

accepting and using a consumer’s full identifying information (full first and last name, middle

initial, full street address, zip code, year of birth, any generational designation, and Social Security

number) for matching and identification purposes in order to prevent the incidence and

reoccurrence of mixed files.

        15.     In 1994, Equifax signed a Consent Order with the FTC. Equifax agreed it would

follow procedures to detect logical errors prior to reporting information on a consumer’s file to

prevent mixed files and to reinvestigate mixed files.

        16.     In 1992, Trans Union signed a Consent Order with the Attorneys General of 17

states. Trans Union agreed that it would maintain reasonable procedures to prevent the occurrence

or reoccurrence of mixed files. Trans Union agreed to adopt procedures to reinvestigate mixed

files prepare summaries of the problems related to mixed files and corrective action.

        17.     More recently, the defendants have been the subject of numerous state attorney

general actions relating to mixed files. For example, the New York Attorney General filed charges

and settled claims with the defendants related to violations of the FCRA and more specifically, the

incidence of mixed files.2 See In the Matter of Eric T. Schneiderman, Attorney General of the State


2
 http://www.ag.ny.gov/press-release/ag-schneiderman-announces-groundbreaking-consumer-
protection-settlement-three-national Last visited June 25, 2020; see also
https://ag.ny.gov/pdfs/CRA%20Agreement%20Fully%20Executed%203.8.15.pdf Last visited
June 25, 2020.

                                                   4
Case 2:20-cv-00330-TFM-N Document 1 Filed 06/25/20 Page 5 of 14                        PageID #: 5




of New York v. Experian Information Solutions, Inc.; Equifax Information Services, LLC; and

TransUnion LLC.

         18.     In 2012, Ohio Attorney General Mike DeWine initiated a multistate investigation

of the defendants’ credit reporting practices, again, including the incidence of mixed files. Thirty

other states participated in the enforcement action against the defendants, including Alabama. The

FCRA enforcement action resulted in a six million-dollar ($6,000,000.00) settlement with Equifax,

Experian and Trans Union.3 In addition to the monetary component of the settlement agreement,

the defendants promised to take steps to reduce the number of mixed files in their databases.

         19.     In 2014, the Mississippi Attorney General filed a lawsuit against Equifax and Trans

Union, again, alleging violations of the FCRA. Defendants settled the “meritless lawsuit” for over

seven million dollars ($7,000,000.00).4

         20.     Prior to this lawsuit, each defendant was aware of each of the FTC and state attorney

general enforcement actions5 concerning the incidence and prevention of mixed files listed above.

         21.     Mixed files result in the disclosure of a consumers’ most personal identifying and

financial information absent the consumer’s knowledge or consent, or both.

         22.     Mixed files also result in the debt collection harassment of innocent consumers

because debt collectors use CRA databases to “skip trace” debtors and locate the alleged debtor’s

address and telephone number.



3
    https://texasattorneygeneral.gov/oagnews/release.php?id=5092 Last visited June 25, 2020.
4
  http://www.ago.state.ms.us/ag-jim-hood-announces-that-experian-transunion-and-equifax-will-
overhaul-credit-reporting-practices-and-end-deceptive-marketing-in-mississippi/ Last visited
June 25, 2020.
5
  Including the Texas state attorney general enforcement action settled in May of 2015. See
http://www.ohioattorneygeneral.gov/Files/Briefing-Room/News-Releases/Consumer-
Protection/2015-05-20-CRAs-AVC.aspx Last visited June 25, 2020.
                                                   5
Case 2:20-cv-00330-TFM-N Document 1 Filed 06/25/20 Page 6 of 14                     PageID #: 6




       23.     Notwithstanding, mixed files continue to occur despite consumers’ unique personal

identifiers, consent decrees and settlement agreements with the defendants.

       24.     Defendants have each the defendant in thousands of private lawsuits wherein an

allegation was made that they violated the FCRA. Moreover, Defendants are sued hundreds of

times per year wherein an allegation is made that said defendants mixed the plaintiff’s file with

that of another consumer.

       25.     Private FCRA lawsuits have resulted in multi-million-dollar verdicts for consumers

with mixed files.

       26.     For example, in 2002, the jury in Judy Thomas v. Trans Union LLC, District of

Oregon, Case No. 00-1150-JE, found Trans Union had willfully violated the FCRA by mixing

Judy Thomas with another consumer and failing to unmix them despite Ms. Thomas’ disputes.

The jury awarded Ms. Thomas $5 million in punitive damages and $300,000 in actual damages.

       27.     In 2007, the jury in Angela Williams v. Equifax Information Services, LLC, Circuit

Court for Orange County Florida, Case No. 48-2003-CA-9035-0, awarded Angela Williams $2.7

million in punitive damages and $219,000 in actual damages after the jury found Equifax willfully

violated the FCRA when it mixed Angela Williams with another consumer and failed to unmix

them despite Ms. Williams’ disputes.

       28.     In 2013, the jury in Julie Miller v. Equifax Information Services, LLC, District of

Oregon, Case No. 3:11-cv-01231-BR, awarded Julie Miller $18.4 million in punitive damages and

$180,000 in actual damages for willfully violating the FCRA by mixing Julie Miller with another

consumer and failing to unmix them despite Ms. Millers’ disputes.

       29.     In 2017, a jury assessed a $60 million verdict against Trans Union after the jury

concluded Trans Union mixed innocent persons files and wrongly labeled them as terrorists and



                                                6
Case 2:20-cv-00330-TFM-N Document 1 Filed 06/25/20 Page 7 of 14                     PageID #: 7




drug dealers when Trans Union matched consumers with the Office of Foreign Asset Control list

based on first and last name alone. See Ramirez v. TransUnion LLC, Case No. 3:12-cv-00632

(N.D. Cal. Jun. 20, 2017).

       30.     Defendants, in the regular course of business, maintain lists of the lawsuits filed

against them. Equifax has produced such a list of other similar incidents to the undersigned in

other FCRA mixed file cases.

       31.     “Evidence that a defendant has repeatedly engaged in prohibited conduct while

knowing or suspecting that it was unlawful would provide relevant support for an argument that

strong medicine is required to cure the defendant’s disrespect for the law.” Dalton v. CAI, 257

F.3d 409, 418 (4th Cir. 2001) (noting that whether “other consumers have lodged complaints

similar to Dalton’s against CAI” is relevant to willfulness under the FCRA).

       32.     Equifax has been ordered in single plaintiff FCRA lawsuits to produce discovery

responses on the number of times it has been sued.

       33.     Trans Union has been ordered in single plaintiff FCRA lawsuits to produce

discovery responses on the number of times it has been sued.

       34.     No less than three federal Courts of Appeal have held a consumer reporting agency

violated § 1681e(b) and may be found to have willfully violated the FCRA when it mixed a

consumer’s file with another consumer.

       35.     The FTC had specifically warned consumer reporting agencies to review their

procedures when a mixed file case occurs.

       36.     Despite federal law, Congressional mandate, federal and state government

enforcement actions, thousands of consumer lawsuits, mixed files remain a significant problem for

consumers, including Plaintiff.



                                                7
Case 2:20-cv-00330-TFM-N Document 1 Filed 06/25/20 Page 8 of 14                       PageID #: 8




       37.     The sale of consumers’ most private and sensitive personal and financial

information is a multi-billion-dollar industry for the CRAs.

       38.     Equifax reported more than $3.4 billion in operating revenue in its annual report

for year ending in 2018.6

       39.     Trans Union reported over $2.3 billion in revenue for year ending 2018.7

                                  JURISDICTION & VENUE

       40.     This Court has jurisdiction pursuant to 15 U.S.C. §§ 1681p and 28 U.S.C § 1331.

       41.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       42.     Plaintiff Tiarra Stevenson (“Plaintiff”) is an adult individual and residing in Valley

Grande, Alabama. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1681a(c).

       43.     Defendant Equifax does business in this judicial district and is a Georgia

corporation with its principal place of business located in Atlanta, Georgia. Equifax is a consumer

reporting agency (“CRA”) as defined by 15 U.S.C. § 1681a(f). Equifax regularly engages in the

business of assembling, evaluating, and disbursing information concerning consumers for the

purpose of furnishing “consumer reports” as defined by 15 U.S.C. § 1681a(f) to third parties.

Equifax disburses such consumer reports to third parties of contract for monetary compensation.

Equifax outsources business processes, including consumer disputes to other countries, such as

Costa Rica, India and the Philippines.

       44.     Equifax’s dispute vendors includes Intelenet and DDC.


6
  https://investor.equifax.com/~/media/Files/E/Equifax-IR/Annual%20Reports/2018-annual-
report.pdf Last visited June 25, 2020.
7
  https://investors.transunion.com/~/media/Files/T/Transunion-IR/annual-reports/2018/annual-
report-2018.pdf Last visited June 25, 2020.

                                                 8
Case 2:20-cv-00330-TFM-N Document 1 Filed 06/25/20 Page 9 of 14                         PageID #: 9




        45.       Defendant Trans Union does business in this judicial district and is a Delaware

corporation with its principal place of business located in Illinois. Trans Union does business in

this judicial district. Trans Union is a CRA as defined by 15 U.S.C. § 1681a(f).

        46.       Trans Union regularly engages in the business of assembling, evaluating and

disbursing information concerning consumers for the purpose of furnishing “consumer reports” as

defined by 15 U.S.C. § 1681a(f) to third parties. Trans Union disburses such consumer reports to

third parties of contract for monetary compensation. Trans Union outsources business processes,

including consumer disputes to other countries, such as India.

        47.       Like Equifax, one of Trans Union’s dispute vendors is Intelenet.

                                    FACTUAL ALLEGATIONS

        48.       Defendants sell millions of consumer reports (commonly referred to as “credit

reports” or “reports”) per day and also sell credit scores.

        49.       Defendants sold credit reports relating to Plaintiff to third parties when they knew

or should have known that the requests were made for a different consumer’s report.

        50.       Defendants sold credit reports relating to Plaintiff to third parties that inaccurate

and derogatory information.

        51.       The inaccurate information includes, but is not limited to, accounts, personal

identifying information and inquiries.

        52.       The inaccurate information is false because the information does not relate to

Plaintiff.

        53.       In other words, the information is inaccurate because it relates to a consumer other

than Plaintiff.




                                                    9
Case 2:20-cv-00330-TFM-N Document 1 Filed 06/25/20 Page 10 of 14                            PageID #: 10




        54.     The inaccurate information harms Plaintiff’s credit reputation because it does not

accurately depict Plaintiff’s credit history or creditworthiness, or both.

        55.     Equifax prepared and issued consumer reports concerning Plaintiff to third parties

that included the inaccurate information. Upon information and belief, Equifax identified, or

should’ve identified, Plaintiff’s file as a “confirmed mixed file” as that term is defined by Equifax’s

settlement agreement with the New York Attorney General. Equifax sold Plaintiff’s credit report

to third parties for transactions that did not relate to Plaintiff. Plaintiff disputed inaccurate

information to Equifax. Equifax did not delete or reinvestigate all of the disputed items of

information. Alternatively, Equifax failed to consider all relevant information and perform a

reasonable reinvestigation of the disputed items of information. Plaintiff requested Equifax to

provide Plaintiff with Plaintiff’s file. On at least one occasion, Equifax failed to provide Plaintiff

with Plaintiff’s file.

        56.     Trans Union prepared and issued consumer reports concerning Plaintiff to third

parties that included the inaccurate information. Upon information and belief, Trans Union

identified, or should’ve identified, Plaintiff’s file as a “confirmed mixed file” as that term is

defined by Trans Union’s settlement agreement with the New York Attorney General. Trans Union

sold Plaintiff’s credit report to third parties for transactions that did not relate to Plaintiff. Plaintiff

disputed inaccurate information to Trans Union. Trans Union did not delete or reinvestigate all of

the disputed items of information. On at least one occasion, Trans Union failed to provide Plaintiff

with the dispute results.

        57.     In response to Plaintiff’s disputes, Defendants did not contact third parties

concerning the accuracy of the disputed information.




                                                    10
Case 2:20-cv-00330-TFM-N Document 1 Filed 06/25/20 Page 11 of 14                        PageID #: 11




       58.     Defendants also did not review underlying account documents for each account

contained in Plaintiff’s file or the subject of Plaintiff’s disputes, or both, such as the applications

for credit and the personal identifying information reported with each trade line.

       59.     Defendants did not conduct any handwriting analysis on Plaintiff’s signature or the

signature on the account applications.

       60.     Defendants did not make a reasonable inquiry into the disputed information.

       61.     Defendants did not review all relevant information provided by Plaintiff related to

the disputed information.

       62.     At best, the defendants verified the false information by confirming some of

Plaintiff’s personal identifying information with some of the personal identifying information

reported by the data furnishers who supplied the disputed information.

       63.     Defendants failed to modify or delete all of the inaccurate information.

       64.     Despite Plaintiff’s exhaustive efforts to date, Defendants have nonetheless

deliberately, willfully, intentionally, recklessly and negligently repeatedly failed to perform

reasonable reinvestigations of the above disputes as required by the FCRA.

       65.     As of result of the defendants’ conduct, Plaintiff suffered unique and distinct actual

damages in the form of adverse credit action, denial of credit, lost credit opportunities, harm to her

credit reputation and credit score, out-of-pocket expenses, interference with Plaintiff’s normal and

usual activities and emotional distress, including anxiety, frustration, embarrassment and

humiliation.

       66.     At all times pertinent hereto, the defendants were acting by and through their

agents, servants and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the defendants herein.



                                                  11
Case 2:20-cv-00330-TFM-N Document 1 Filed 06/25/20 Page 12 of 14                          PageID #: 12




          67.   At all times pertinent hereto, the conduct of the defendants, as well as that of their

agents, servants and/or employees, was intentional, willful, reckless, and in grossly negligent

disregard for federal laws and the rights of the Plaintiff herein.

          68.   The defendants’ conduct was a direct and proximate cause, as well as a substantial

factor, in bringing about the serious and distinct injuries to the Plaintiff that are outlined more fully

above and, as a result, the defendants are liable to the Plaintiff for the full amount of statutory,

actual and punitive damages, along with the attorney’s fees and the costs of litigation, as well as

such further relief as may be permitted by law for their violations of federal law.

          COUNT ONE – VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                               (Against Equifax)

          69.   Plaintiff adopts and incorporates the above-numbered paragraphs as if fully stated

herein.

          70.   Equifax negligently failed to comply with the requirements of the FCRA, including

Sections 1681b, e(b), g, c-1 and i.

          71.   Alternatively, Equifax willfully failed to comply with the requirements of the

FCRA, including Sections 1681b, e(b), g and i.

          72.   As a result of Equifax’s failure to comply with the requirements of the FCRA,

Plaintiff suffered distinct actual damages, described more fully above, for which Plaintiff seeks

actual, punitive and statutory damages, in an amount to be determined by the jury.

          COUNT TWO – VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                             (Against Trans Union)

          73.   Plaintiff adopts and incorporates the above-numbered paragraphs as if fully stated

herein.




                                                   12
Case 2:20-cv-00330-TFM-N Document 1 Filed 06/25/20 Page 13 of 14                    PageID #: 13




       74.      Trans Union negligently failed to comply with the requirements of the FCRA,

including Sections 1681b, e(b) and i.

       75.      Alternatively, Trans Union willfully failed to comply with the requirements of the

FCRA, including Sections 1681b, e(b) and i.

       76.      As a result of Trans Union’s failure to comply with the requirements of the FCRA,

Plaintiff suffered actual damages, described more fully above, for which Plaintiff seeks actual,

punitive and statutory damages, in an amount to be determined by the jury.

                                          JURY DEMAND

       77.      Plaintiff requests a jury trial on all claims.

                                               PRAYER

Wherefore, Plaintiff prays for judgment against the defendants as follows:

       On the First Claim for Relief:

             1. Actual damages to be determined by the jury;

             2. Punitive damages to be determined by the jury;

             3. Statutory damages to be determined by the jury; and

             4. Attorneys’ fees and costs.

       On the Second Claim for Relief:

             1. Actual damages to be determined by the jury;

             2. Punitive damages to be determined by the jury;

             3. Statutory damages to be determined by the jury; and

             4. Attorneys’ fees and costs.



                                        Respectfully submitted,

                                        /s/ Micah S. Adkins

                                                   13
Case 2:20-cv-00330-TFM-N Document 1 Filed 06/25/20 Page 14 of 14   PageID #: 14




                              Micah S. Adkins
                              (S.D. Ala. Bar No. adkim8639)
                              THE ADKINS FIRM, P.C.
                              1025 Westhaven Blvd., Suite 220
                              Franklin, Tennessee 37064
                              T: (615) 370.9659
                              F: (205) 208.9632
                              E: MicahAdkins@ItsYourCreditReport.com
                              COUNSEL FOR PLAINTIFF TIARRA STEVENSON




                                     14
